DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claims status
2.	Based on the Response to Restriction Requirement filed on 02/25/2021, applicant elects, to prosecute Group I, as claims 1-8 without traverse. Claims 1-20 are pending in the application and 9-20 are withdrawn from consideration. Therefore, claims 1-8 are pending for examination.

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 10/07/2019 and 06/11/2020.

                                                          Drawings
4.	The Examiner contends that the drawings submitted on 09/16/2019 are acceptable for examination proceedings.

                                            Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	Claims 1, 2, 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over BHARADWAJ et al. (US 2017/0070961 A1), hereinafter “Bharadwaj” in view of Xu et al. (US 2017/0118661 A1), hereinafter “Xu” in view of KIM et al. (US 2018/0343096 A1), hereinafter “Kim”.
Regarding claim 1, Bharadwaj discloses a method (Figs. 1, 8, power control mechanism), comprising: 
at a first station (Fig. 8, STA 804) in a wireless network  compatible with at least one IEEE 802.11 standard (Figs. 1, 8, paragraph [0034]; wireless communication system 100 may operate pursuant to a wireless standard, for example the 802.11 standard), 
receiving path loss (PL) transmissions (Figs. 1, 8, paragraph [0092]; computed UL pathloss) from at least a second station (Fig. 8, AP 802), the PL transmissions including PL information corresponding to a loss in power in a transmission from the first station to the second station (Figs. 1, 8, paragraph [0092]; downlink frame 808 may include the AP transmit power used to transmit the downlink frame 808 and/or the computed UL pathloss), and
dynamically changing power for transmissions (Figs. 1, 8, paragraph [0092]; computing the downlink pathloss and applying the UL/DL differential) from the first station (Fig. 8, STA 804)  to the second station (Fig. 8, AP 802) based on the received PL information (Figs. 1, 8, paragraph [0092]; Txt power level based on the estimated DL pathloss that has been error corrected and on the target Rx power level).
Bharadwaj does not explicitly disclose “determining PL values for transmissions received at the first station from other stations, and sending PL transmissions from the first station that include the determined PL values for at least one other station; wherein the PL transmissions are configured to be received by stations of the same wireless network and stations of a different wireless network”.
Xu from the same or similar field of endeavor discloses determining PL values for transmissions (Figs. 1, 4, paragraphs [0028], [0030]; determining carrier path loss associated with signals), and 
sending PL transmissions (Figs. 1, 4, paragraphs [0033], [0034], [0050 carrier path loss associated with signals) from the first station (Figs. 1, 4, paragraphs [0033], [0034], [0050]; wireless device 110) that include the determined PL values (Figs. 1, 4, paragraphs [0033], [0034], [0050]; coded-amplitude pluses) for at least one other station (Figs. 1, 4, paragraphs [0033], [0034], [0050]; wireless device 202); wherein 
the PL transmissions are configured to be received by stations of the same wireless network and stations of a different wireless network (Figs. 1, 4, paragraphs [0020], [0028]; determining and sharing interference values between devices in overlapping basic service sets (BSSs) and using such interference values to determine whether or not to perform parallel channel access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining PL values for transmissions, and sending PL transmissions from the first station that include the (Xu, paragraph [0003]).
Neither Bharadwaj nor Xu explicitly discloses “determining PL values for transmissions received at the first station from other stations”.
However, Kim from the same or similar field of endeavor discloses determining PL values for transmissions received at the first station from other stations (paragraphs [0342], [0345], [0348]; calculating path-loss between neighboring station and the STA itself).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining PL values for transmissions received at the first station from other stations” as taught by Kim, in the combined system of Bharadwaj and Xu, so that it would provide a method for adjusting clear channel assessment level by comparing EIM information with the PIP (Kim, paragraph [0022]).

Regarding claim 2, Bharadwaj discloses receiving the PL transmissions includes receiving a frame of data having a PL field and a station identification field (Figs. 2, 8, paragraphs [0060], [0092]; one or more STA identifiers (IDs) for which the downlink frame 206/ downlink frame 808 may include the AP transmit power used to transmit the downlink frame 808 and/or the computed UL pathloss).
Regarding claim 3, Bharadwaj discloses the station identification field includes the MAC address of the first station (Fig. 3, paragraph [0048]; if the trigger frame 300 has one recipient STA, then the RA field 306 is the MAC address of the STA).

Regarding claim 5, Bharadwaj in view of Xu and Kim disclose the method according to claim 1.
Bharadwaj discloses the first and second stations operate according to a predetermined communication standard (Fig. 1, 8, paragraph [0034]; wireless communication system 100 may operate pursuant to a wireless standard, for example the 802.11 standard); and 
dynamically changing power for transmissions includes transmitting at an adjusted power level that includes a targeted receive power level at the second device, a PL value for the second device, and a predetermined margin value (Figs. 1, 8, paragraph [0092]; Subsequently, the STA 804 may transmit data to the AP 802 in an uplink MU-MIMO (or OFDMA) transmission 812; STA 804 may transmit the data with an adjusted Txt power level based on the estimated DL pathloss that has been error corrected and on the target Rx power level).
Neither Bharadwaj nor Xu nor Kim explicitly discloses “the adjusted power level is less than a maximum allowable power level according to the communication standard”.
However, Choi from the same or similar field of endeavor discloses the adjusted power level is less than a maximum allowable power level according to the communication standard (paragraph [0023]; transmission power should not exceed the maximum transmission power specified by the AP through a beacon frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the adjusted power (Choi, paragraph [0003]).

Regarding claim 6, Bharadwaj in view of Xu and Kim disclose the method according to claim 1.
Neither Bharadwaj nor Xu explicitly discloses “determining PL values for transmissions received at the first station includes receiving a transmitted (TX) power value from a sending station corresponding to a power level of the transmission at the sending station, determining a received power value for the transmission at the first station, subtracting the received power value from the TX power value”.
However, Kim from the same or similar field of endeavor discloses determining PL values for transmissions received at the first station includes   receiving a transmitted (TX) power value from a sending station corresponding to a power level of the transmission at the sending station, determining a received power value for the transmission at the first station, subtracting the received power value from the TX power value (paragraphs [0342], [0345]; STA that receives the transmitted transmission power information may calculate the path-loss (dB) using the difference between the power of the received signal and the transmission power (Path-loss=function {Tx power−Received power}); the STA may calculate the reception power using a parameter such as the RSSI or the RCPI, or may calculate more accurate reception power using the SNR of the received signal).
(Kim, paragraph [0022]).

Regarding claim 7, Bharadwaj discloses determining the received power value for the transmission at the first station includes generating a received signal strength indicator for the transmission from the sending station (Fig. 2, paragraph [0061]; STA 204 may measure the RSSI of the received downlink frame 206, and based on the received RSSI and the transmitted power level of the AP 202 (which is also signaled in the downlink frame), the STA 204 may determine the pathloss (e.g., subtract the received RSSI from the transmitted power level of the AP 202 to obtain the pathloss)).

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BHARADWAJ et al. (US 2017/0070961 A1), hereinafter “Bharadwaj” in view of Xu et al. (US 2017/0118661 A1), hereinafter “Xu” in view of KIM et al. (US 2018/0343096 A1), hereinafter “Kim” in view of Choi et al. (US 2002/0168993 A1), hereinafter “Choi”.
Regarding claim 4, Bharadwaj in view of Xu and Kim disclose the method according to claim 1.
Neither Bharadwaj nor Xu nor Kim explicitly discloses “dynamically changing power for transmissions includes determining a maximum power spectral mask for a transmission channel, and transmitting on frequencies of the channel at power levels below the spectral mask”.
However, Choi from the same or similar field of endeavor discloses dynamically changing power for transmissions includes determining a maximum power spectral mask for a transmission channel, and transmitting on frequencies of the channel at power levels below the spectral mask (paragraph [0023]; after obtaining the path loss by receiving frame(s), the receiving STA can determine both the PHY rates as well as the transmission power intelligently for its future transmission to other STA; thus, the transmission power level and rate are determined solely up to the transmitting STA's discretion; it should be noted that the transmission power should not exceed the maximum transmission power specified by the AP through a beacon frame; an 802.11h-compliant AP shall broadcast such maximum transmission power via beacon frames periodically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “dynamically changing power for transmissions includes determining a maximum power spectral mask for a transmission channel, and transmitting on frequencies of the channel at power levels below the spectral mask” as taught by Choi, in the combined system of Bharadwaj, Xu and Kim, so that it would provide a method relates to estimating path loss between wireless stations in an IEEE 802.11 wireless local area network (Choi, paragraph [0003]).
Allowable Subject Matter
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions: that rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Choi et al. (US 2002/0168993 A1), hereinafter “Choi” teaches the first station operates according to a predetermined communication standard (paragraph [0023]; 802.11h-compliant AP shall broadcast such maximum transmission power via beacon frames periodically); and at the first station determining a power level for a transmission to another station of the same wireless network that is less than a maximum power level according to the communication standard (paragraph [0023]; transmission power should not exceed the maximum transmission power specified by the AP through a beacon frame).
Prior art reference Lv et al. (US 2019/0230703 A1), hereinafter “Lv” teaches determining a received power level for the transmission for a neighboring station of a different wireless network (paragraphs [0014], [0100]; determination of adjustable spatial reuse CCA threshold (clear channel assessment threshold) for inter-ESS and intra-ESS separately, and target transmit power for initiating the corresponding ESS spatial reuse transmission at different inter-ESS with intra-ESS scenario), and if the received power level is determined to not exceed a signal detection threshold level for the neighboring station, sending the transmission to the other station (paragraph [0100]; if the RSSI measurement of received PPDU is less than the SR-CCAT (i.e. OBSS-PD), the STA2 assesses the medium as idle at SR condition, and decreases the backoff counter by 1, and continues sensing the medium with SR-CCAT , assuming the inter-BSS NAV timer has expired; if the STA2 cannot detect the preamble , it may use energy detection for the carrier sensing).
The prior art, however, neither explicitly teaches nor suggests “if the received power level is determined to exceed the signal detection threshold level for the neighboring station, delaying or not sending the transmission to the other station”, as recited by claim 8.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SITHU KO/           Primary Examiner, Art Unit 2414